Filed 4/10/14 P. v. Vickers CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C073754

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM036121)

         v.

DARRIN LUDRATE VICKERS,

                   Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende).
                                                 BACKGROUND
         A complaint deemed an information, filed on March 8, 2012, charged defendant
Darrin Ludrate Vickers with sale or transportation of oxycodone (count 1; Health & Saf.
Code, § 11352, subd. (a)), possession of morphine for sale (count 2; Health & Saf. Code,
§ 11351), and possession of methylphenidate (Ritalin) for sale (count 3; Health & Saf.



                                                             1
Code, § 11378). One prior strike (Pen. Code, §§ 667, subds. (b)-(i),1 1170.12, subds. (a)-
(d)) and four prior prison terms (§ 667.5, subd. (b)) were also alleged.
        On October 2, 2012, defendant pled no contest to count 1 and admitted the strike
prior in return for the dismissal of all other counts and allegations. Counsel stipulated to
a factual basis from the probation report, which states, among other things, that law
enforcement agents purchased 22 oxycodone pills from defendant on February 7, 2012.
Defendant admitted that he had a prior conviction for attempted murder (§§ 187/664) in
1989.
        On March 12, 2013, the trial court denied defendant’s motion to strike the strike
and sentenced him to 10 years in state prison, the upper term doubled due to the strike.
The court awarded defendant 20 days of presentence custody credit (10 actual days and
10 conduct days). The court imposed a $2,000 restitution fine (§ 1202.4, subd. (b)), a
suspended parole revocation fine in the same amount (§ 1202.45), and other appropriate
assessments, fees, and the applicable registration requirement.
                                       DISCUSSION
        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests we review the record and determine
whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d 436.)
Defendant was advised by counsel of the right to file a supplemental brief within 30 days
of the date of filing of the opening brief. More than 30 days have elapsed, and we have
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.




1   Further undesignated statutory references are to the Penal Code.

                                              2
                                 DISPOSITION
     The judgment is affirmed.



                                               DUARTE   , J.



We concur:



     BUTZ               , Acting P. J.



     HOCH               , J.




                                         3